Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 02/17/2021.  Claims 21-40 are pending in this application and have been considered below.

Response to Amendment
Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection because of the amendment changes the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23-28, 30-35, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 10015800 B2) (Jo herein after) in view of Jo et al. (US 2017/0070275 A1) (Jo275 herein after).

Re Claims 21 and 35, Jo discloses a station (STA) and a method configured for polarization beamforming training, the STA comprising: 
a processor (processor, column 5 line 42 – column 6 line 2); 
receiver circuitry configured to receive (STA2 as a responder), from an initiator STA (STA1 as the initiator), a training request frame which includes a polarization beamforming training indication (polarization level sweep, polarization training frame to STA2, SSW frame include polarization field, column 4 line 33 – column 5 line 22); 
the receiver circuitry configured to receive, based on the polarization beamforming training indication (BF training using polarization), from the initiator STA, a plurality of training frames (polarization training frame to STA2, SSW frame include polarization field, column 4 line 33 – column 5 line 22), the plurality of training frames including polarized beams transmitted in a polarization order (STA2 receives plurality of SSW frames for a plurality of polarization types, column 4 line 33 – column 5 line 22); and 

Jo discloses the claimed invention except explicitly teaches receiver circuitry configured to receive, from an initiator STA, a training request frame which includes a polarization beamforming training indication.
However, Jo275 discloses a multiple beamforming training method and apparatus comprising: transmit, to a responder STA (responder receives beamforming training, [0021]), a training request frame (information request frame for multiple beamforming training, [0009]) which includes a polarization beamforming training indication (Table 1, polarization indicator, [0055]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Jo, by making use of the technique taught by Jo275, in order to improve the efficiency of beamforming training.
Both references are within the same field of digital signal processing, and in particular of MIMO beamforming, the modification does not change a fundamental operating principle of Jo, nor does Jo teach away from the modification (Jo merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the beamforming technique taught by Jo275 is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of utilizing receiver circuitry configured to receive, from an initiator STA, a training request frame which includes a polarization beamforming training indication. 



Re Claims 24 and 38, the combined teachings disclose the STA of claim 21 and the method of claim 35, Jo275 discloses wherein the transmitter circuitry is configured to transmit, to the initiator STA, a response frame acknowledging reception of the training request frame (sector sweep Ack, [0028]).

Re Claims 25 and 39, the combined teachings disclose the STA of claim 21 and the method of claim 35, Jo discloses wherein the plurality of training frames includes a first set of training frames transmitted by antenna beams polarized with a first polarization, and a second set of training frames transmitted by antenna beams polarized with a second polarization (polarization type include vertical polarization (VP), a horizontal polarization (HP), a left-hand circular polarization (LHCP), a right-hand circular polarization (RHCP), column 4 lines 13-20, STA2 receives plurality of SSW frames for a plurality of polarization types, column 4 line 33 – column 5 line 22).

Re Claims 26 and 40, the combined teachings disclose the STA of claim 21 and the method of claim 35, Jo275 discloses wherein the training frame comprises a management frame (BF training using sector sweep, directional multi-gigabit beacon frame/sector sweep frame, [0025]-[0026]).

Re Claim 27, the combined teachings disclose the STA of claim 21, Jo275 discloses wherein the training frame comprises a beacon frame (BF training using sector sweep, directional multi-gigabit beacon frame/sector sweep frame, [0025]-[0026]).

Re Claim 28, Jo discloses a station (STA) configured for polarization beamforming training, the STA comprising:
a processor (processor, column 5 line 42 – column 6 line 2);
the transmitter circuitry configured to transmit, to the responder STA (STA2 as a responder), after the training request frame, a plurality of training frames (polarization level sweep, polarization training frame to STA2, SSW frame include polarization field, column 4 line 33 – column 5 line 22), the plurality of training frames including polarized beams transmitted in a polarization order (STA2 receives plurality of SSW frames for a plurality of polarization types, column 4 line 33 – column 5 line 22); and
receiver circuitry configured to receive, from the responder STA, feedback based on the first set of training frames and the second set of training frames (STA2 send information about the selected polarization type and a sector to the STA1, column 4 line 33 – column 5 line 22).
Jo discloses the claimed invention except explicitly teaches transmitter circuitry configured to transmit, to a responder STA, a training request frame which includes a polarization beamforming training indication.
However, Jo275 discloses a multiple beamforming training method and apparatus comprising: transmit, to a responder STA (responder recieves beamforming training, [0021]), a training request frame (information request frame for multiple beamforming training, [0009]) which includes a polarization beamforming training indication (Table 1, polarization indicator, [0055]).
Therefore, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method and system of Jo, by making use of the technique taught by Jo275, in order to improve the efficiency of beamforming training.
Both references are within the same field of digital signal processing, and in particular of MIMO beamforming, the modification does not change a fundamental operating principle of Jo, nor does Jo teach away from the modification (Jo merely discloses a preferred embodiment). The combination has a reasonable expectation of success in that the modifications can be made using conventional and well known engineering and/or programming techniques, the beamforming technique taught by Jo275 is not altered and continues to perform the same function as separately, and the resultant combination produces the highly predictable result of utilizing transmitter circuitry configured to transmit, to a responder STA, a training request frame which includes a polarization beamforming training indication. 

Re Claim 30, the combined teachings disclose the STA of claim 28, Jo275 discloses wherein the training frame indicates a number of polarizations to train (Multiple BF indicator polarization type, Table 1, [0055]).

Re Claim 31, the combined teachings disclose the STA of claim 28, Jo275 discloses wherein the transmitter circuitry is configured to receive, from the responder STA, a response frame acknowledging reception of the training request frame (sector sweep Ack, [0028]).

Re Claim 32, the combined teachings disclose the STA of claim 28, Jo discloses wherein the plurality of training frames includes a first set of training frames transmitted by antenna beams polarized with a first polarization, and a second set of training frames transmitted by antenna beams polarized with a second polarization (polarization type include vertical polarization (VP), a horizontal polarization (HP), a left-hand circular polarization (LHCP), a right-hand circular polarization (RHCP), column 4 lines 13-20, STA2 receives plurality of SSW frames for a plurality of polarization types, column 4 line 33 – column 5 line 22).

Re Claim 33, the combined teachings disclose the STA of claim 28, Jo275 discloses wherein the training frame comprises a management frame (BF training using sector sweep, directional multi-gigabit beacon frame/sector sweep frame, [0025]-[0026]).

Re Claim 34, the combined teachings disclose the STA of claim 28, Jo275 discloses wherein the training frame comprises a beacon frame (BF training using sector sweep, directional multi-gigabit beacon frame/sector sweep frame, [0025]-[0026]).

Claims 22, 29, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US 10015800 B2) (Jo herein after) and Jo et al. (US 2017/0070275 A1) (Jo275 herein after), further in view of Sanderovich et al. (US 2016/0149633 A1) (Sanderovich herein after).

Re Claims 22 and 36, the combined teachings disclose the STA of claim 21 and the method of claim 35, except wherein the training request frame comprises an enhanced directional multi-gigabit (EDMG) control frame.
However, Sanderovich discloses a beamforming training system and method wherein the training frame comprises an enhanced directional multi-gigabit (EDMG) control frame (BF training using sector sweep, directional multi-gigabit beacon frame/sector sweep frame, [0025]-[0026]).  Therefore, it 

Re Claim 29, the combined teachings disclose the STA of claim 28, except wherein the training frame comprises an enhanced directional multi-gigabit (EDMG) control frame.
However, Sanderovich discloses a beamforming training system and method wherein the training frame comprises an enhanced directional multi-gigabit (EDMG) control frame (BF training using sector sweep, directional multi-gigabit beacon frame/sector sweep frame, [0025]-[0026]).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to utilize the teachings taught by Sanderovich to further improve the MIMO beamforming efficiency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH T LAM/Primary Examiner, Art Unit 2631